        Case 2:20-cr-00055-GJP Document 58 Filed 08/19/21 Page 1 of 10




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA
                                                          CRIMINAL ACTION
       v.
                                                          NO. 20-0055
 KYLE PAINE


PAPPERT, J.                                                             August 19, 2021

                                   MEMORANDUM

      On January 30, 2020, the Government charged Kyle Paine by indictment with:

(1) using the Internet to entice a minor, and attempt to entice a minor, to engage in

sexual conduct in violation of 18 U.S.C. § 2422(b); (2) transferring and attempting to

transfer obscene material to a minor in violation of 18 U.S.C. § 1470; and (3) possessing

child pornography in violation of 18 U.S.C. § 2252(a)(4)(B), (b)(2). Several months

earlier, local police detectives performed a “knock and talk” at Paine’s home. During

that interaction, Paine admitted to having an online conversation with someone he

believed to be an 11-year-old girl. He also admitted to sending a photograph of his

genitals and asking for a photograph in return. He moves to suppress those

statements, contending the interview was a custodial interrogation and his statement

was involuntary. The Court held a hearing on August 17 and denies the Motion.

                                            I
                                            A
                                            i
      Around March 11, 2019, the KIK Messenger account “toystorybro9239” with the

display name “Kyle P” sent a message to an undercover FBI agent who had created an

online profile purporting to be a 19-year-old female. (Suppr. Hr’g Tr. 33:24–34:8; Gov’t



                                            1
        Case 2:20-cr-00055-GJP Document 58 Filed 08/19/21 Page 2 of 10




Resp. 2, ECF 41.) The undercover agent informed Kyle P that she was actually an 11-

year-old girl and Kyle P proceeded to engage in a sexually explicit conversation with

the agent. (Gov’t Resp. 2.) During that conversation, Kyle P asked whether the agent

had a friend who would be interested in engaging in sexual activity with them. (Id.)

The agent told Kyle P that she did and Kyle P described sexual acts he wanted to

perpetrate against both young girls. (Id.) These communications continued for several

days and Kyle P eventually sent the agent an image of his genitals and asked for an

image of the girls’ genitals in return. (Id. at 2–3.) Kyle P arranged to meet up with the

girls to engage in sexual activity on March 15, 2019 at a shopping center. (Id. at 3.)

After he didn’t show up, he told the agent he overslept, suggested they meet “over the

weekend” and promised to “make it up” to her. (Id.) Kyle P then ceased

communications with the agent. (Id.)

      An investigation revealed the IP address associated with the Kyle P account was

registered to Erika Paine at 83 Windham Drive, Langhorne, PA 19047. (Suppr. Hr’g

Tr. 11:20–25, 34:3–5.) The investigation further showed that Kyle Paine lived at 83

Windham Drive. (Id. at 12:10–12.)

                                                ii

      Around 2:00 p.m. on April 3, 2019, Bensalem Township Police Detectives

Gregory Smith and Brian Oliverio knocked on the front door of 83 Windham Drive. (Id.

at 12:16–20, 14:17.)1 When Paine answered the door, Smith and Oliverio—who had

arrived in an unmarked Ford Fusion and were dressed in police department polo

shirts—introduced themselves and asked to speak with Paine. (Id. at 13:19, 14:3–4,



1     Detective Smith testified at the suppression hearing and the Court credits his testimony.


                                                2
        Case 2:20-cr-00055-GJP Document 58 Filed 08/19/21 Page 3 of 10




19–22.) Each detective had a firearm on his hip. (Id. at 17:16–19.) Paine stepped

outside and agreed to speak to the detectives on the front porch. (Id. at 15:16–24.) The

porch is small with a brick wall on one side. (Id. at 28:20–29:1.) Smith and Oliverio

told Paine they wanted to discuss his conversation with a female on KIK Messenger.

(Id. at 15:9–11.) Paine acknowledged using the messenger to speak to a female but

initially denied knowing the girl’s age. (Id. at 15:16–22.) Smith told Paine that he had

a transcript of the conversation and Paine apologized for lying and admitted to knowing

the girl was 11-years-old. (Id.) Paine also admitted to sending a photograph of his

genitals and asking for a graphic photograph in return. (Gov’t Ex. B, Bensalem

Township Police Incident Report Form 3.) Smith and Oliverio left without placing

Paine under arrest. (Suppr. Hr’g Tr. 20:16–18.)

      Smith and Oliverio did not advise Paine of his Miranda rights before the

interview, which lasted about twenty minutes and took place entirely on Paine’s front

porch. (Id. at 16:17–19.) The detectives, who stood one or two feet from Paine, did not

put him in handcuffs or physically restrain him in any way. (Id. at 17:9–11, 20:13–15.)

They kept their firearms holstered on their hips throughout the encounter. (Id. at

17:16–19.) Paine did not tell the detectives that he did not wish to speak with them or

try to end the conversation at any point. (Id. at 21:12–16.) When the conversation

ended, Paine went back inside the house. (Id. at 16:20–22.)

      Shortly after this interview, law enforcement learned that in December of 2015

when Paine was 22-years-old, he drove to West Virginia in the middle of the night to

pick up a 15-year-old girl he met online. (Gov’t Resp. 4–5.) The girl’s mother reported

her missing and law enforcement eventually found her with Paine at 83 Windham




                                           3
        Case 2:20-cr-00055-GJP Document 58 Filed 08/19/21 Page 4 of 10




Drive. (Id. at 5.) The girl told law enforcement that Paine said she had to take the

blame for leaving home so that Paine would not get in trouble. (Id.) She also said she

told Paine that she wanted to return home during the trip to Pennsylvania but Paine

refused to turn around. (Id.)

                                            iii

       Based on the KIK Messenger communications, Smith and Oliverio’s discussion

with Paine and law enforcement’s understanding of the 2015 incident, Smith sought

and obtained a federal search warrant for 83 Windham Drive. See (id. at 5–6; Gov’t Ex.

A, ECF 41-1). While executing the search warrant, law enforcement recovered a cell

phone with evidence related to the KIK Messenger conversation between Kyle P and

the undercover agent, including photographs of male genitalia matching the image the

agent received from Kyle P. (Gov’t Resp. 6.) Another cell phone contained images of

male genitalia matching the images on the first cell phone. (Id.) The second cell phone

also contained images appearing to be child pornography, so law enforcement obtained

a second search warrant to search Paine’s electronic devices for child pornography.

(Id.) While executing the second warrant, they found two images of child pornography

on the second cell phone. (Id.)

                                            B

       Paine contends his admissions that he knew the girl he spoke to on KIK was 11-

years-old and that he had sent pictures of his genitals and asked for explicit

photographs in return were obtained in violation of his Fifth Amendment rights. See

(Mot. to Suppr. 3–4). He asserts the interview at his home was a custodial

interrogation “designed [ ] to obtain [an incriminating] statement.” (Id. at 4.)




                                            4
        Case 2:20-cr-00055-GJP Document 58 Filed 08/19/21 Page 5 of 10




According to Paine, the Court must suppress these statements because neither Smith

nor Oliverio advised him of his Miranda rights. (Id. at 3.) Paine further claims his

incriminating statements were involuntary because Smith and Oliverio coerced his

statements and performed the “knock and talk” with the intent of eliciting an

incriminating statement. See (id. at 3–4). Lastly, Paine argues the Court must

suppress all evidence obtained pursuant to the search warrants as fruit of the

poisonous tree because “the affidavit of probable cause relies heavily” on his

purportedly coerced statements. (Id. at 4.)

      The Government contests each of Paine’s arguments. First, it contends the

“knock and talk” was not custodial so Paine was not entitled to Miranda warnings.

(Gov’t Resp. 7–10.) Next, it disagrees that Paine’s statements were involuntary, saying

there is no evidence that Paine’s “‘will was overborne in such a way as to render his

confession the product of coercion.’” (Id. at 11) (quoting Arizona v. Fulminante, 499

U.S. 279, 288 (1991)). Finally, the Government says the Court need not suppress the

evidence obtained via search warrant for three reasons. First, it argues Paine was not

entitled to Miranda warnings so the Government’s use of his statements in the affidavit

of probable cause does not taint the physical evidence obtained pursuant to the search

warrants. (Id. at 12–13.) Second, it contends that even if Paine was entitled to

Miranda warnings, statements elicited in violation of Miranda do not require

suppression of physical evidence discovered based on those statements. (Id. at 13.)

Third, the Government claims the affidavit of probable cause established probable

cause for the search even without Paine’s incriminating statements, so any error in

including it was harmless. (Id. at 14.)




                                              5
        Case 2:20-cr-00055-GJP Document 58 Filed 08/19/21 Page 6 of 10




                                             II
                                             A
       The Fifth Amendment’s prohibition against compelled self-incrimination

requires that Miranda warnings precede custodial interrogations. See Edwards v.

Arizona, 451 U.S. 477, 481–82 (1981). If Miranda warnings are not issued a

“presumption of compulsion” applies, Oregon v. Elstad, 470 U.S. 298, 307 (1985), and

“evidence resulting from the questioning must be suppressed.” United States v. Jacobs,

431 F.3d 99, 104 (3d Cir. 2005) (citing Miranda v. Arizona, 384 U.S. 436, 444–45

(1966)). A custodial interrogation is defined as “questioning initiated by law

enforcement officers after a person has been taken into custody or otherwise deprived of

his freedom of action in any significant way.” Miranda, 384 U.S. at 444. Law

enforcement is not required to give Miranda warnings outside of a custodial

interrogation. See United States v. Willaman, 437 F.3d 354, 359 (3d Cir. 2006).

       Custody requires “circumstances that are thought generally to present a serious

danger of coercion.” Howes v. Fields, 565 U.S. 499, 508–09 (2012). To determine

whether a person is in custody, “the initial step is to ascertain whether, in light of the

objective circumstances of the interrogation . . . a reasonable person [would] have felt

he or she was not at liberty to terminate the interrogation and leave.” Id. at 509

(internal citations and quotations omitted); see also J.D.B. v. North Carolina, 564 U.S.

261, 262 (2011) (“[T]he test involves no consideration of the particular suspect’s ‘actual

mindset’”) (citation omitted). Courts must consider the totality of circumstances

surrounding an interrogation to determine how an individual would have assessed his

freedom of movement. See id. (quoting Stansbury v. California, 511 U.S. 318, 322, 325

(1994) (per curiam)).



                                             6
        Case 2:20-cr-00055-GJP Document 58 Filed 08/19/21 Page 7 of 10




       Relevant circumstances include the location and duration of questioning,

statements made during questioning, the presence or absence of physical restraints and

the release of the interviewee at the end of questioning. See Howes, 565 U.S. at 509.

The Third Circuit also considers whether the interviewee voluntarily participated;

whether other coercive tactics, like hostile tones of voice or display of weapons, were

used; whether the questioner believed the interviewee to be guilty and, if so, whether

this was revealed to the interviewee; whether the interviewee was told he was not

under arrest; and whether the interviewee agreed to meet knowing that he would be

questioned about a criminal offense. See United States v. Ludwikowski, 944 F.3d 123,

132 (3d Cir. 2019).

       Even if passed, “the freedom-of-movement test identifies only a necessary and

not a sufficient condition for Miranda custody.” Maryland v. Shatzer, 559 U.S. 98, 112

(2010). Courts must also determine “whether the relevant environment presents the

same inherently coercive pressures as the type of station house questioning at issue in

Miranda.” Howes, 565 U.S. at 509; Ludwikowski, 944 F.3d at 131 (same).

                                            B

       Involuntary statements made to law enforcement are inadmissible. See Jacobs,

431 F.3d at 108. Custody is not dispositive of whether statements were voluntary. See

Ludwikowski, 944 F.3d at 135. A noncustodial confession can be involuntary in “special

circumstances.” See id. (citing Beckwith v. United States, 425 U.S. 341, 347–48 (1976)).

The Government bears the burden of proving statements were “the product of an

essentially free and unconstrained choice” by a preponderance of the evidence. See

Ludwikowski, 944 F.3d at 135 (citation omitted).




                                            7
        Case 2:20-cr-00055-GJP Document 58 Filed 08/19/21 Page 8 of 10




       Coercive police activity is “[a] necessary predicate to a finding of

involuntariness.” Jacobs, 431 F.3d at 108. Involuntariness also requires a “causal

connection between the police conduct and the confession.” Id.; see also Halsey v.

Pfeiffer, 750 F.3d 273, 303 (3d Cir. 2014) (“[T]he circumstance that a suspect would not

have confessed if he had not been interrogated does not mean that his confession was

involuntary.”). Law enforcement is permitted to use some psychological tactics to elicit

a confession. See Miller v. Fenton, 796 F.2d 598, 605 (3d Cir. 1986). Thus, “a confession

is not rendered involuntary simply because the police procured it by using psychological

tactics.” Halsey, 750 F.3d at 304.

       To assess coercion, courts must consider “the specific tactics utilized by the police

in eliciting the admissions, the details of the interrogation, and the characteristics of

the accused” to determine whether “the defendant’s will was overborne when he

confessed.” Id. at 303–04 (internal quotations and citation omitted). The Third Circuit

has considered police tactics such as “the lack of any advice to the accused of his

constitutional rights; the length of detention; the repeated and prolonged nature of

questioning; and the use of physical punishment such as the deprivation of food or

sleep.” Id. (citations omitted). It has also considered defendants’ youth, lack of

education or low intelligence and background and experience, including experience with

the criminal justice system. See Ludwikowski, 944 F.3d at 135 (citations omitted).

                                            III

                                             A

       Paine’s interview was noncustodial so he was not entitled to Miranda warnings.

The interview setting—Paine’s front porch at 2:00 p.m.—was not an environment that




                                             8
        Case 2:20-cr-00055-GJP Document 58 Filed 08/19/21 Page 9 of 10




“presents the same inherently coercive pressures as the type of station house

questioning at issue in Miranda.” Howes, 565 U.S. at 509; see also United States v.

Willaman, 437 F.3d 354, 360 (3d Cir. 2006) (citing approvingly United States v.

Czichray, 378 F.3d 822, 826 (8th Cir. 2004) (“When a person is questioned on his own

turf, . . . the surroundings are not indicative of the type of inherently coercive setting

that normally accompanies a custodial interrogation.”) (emphasis in original)). Plus the

detectives spoke to Paine for just twenty minutes, never threatened, touched or

restrained him in any way and Paine was free to walk back into his home as soon as the

interview ended. See Oregon v. Mathiason, 429 U.S. 492, 495 (1977) (half-hour

interview noncustodial where defendant voluntarily went to police station and was free

to leave after); United States v. Morgan, 562 F. App’x 123, 130 (3d Cir. 2014) (two-hour

interview noncustodial in room with two unblocked exits where officers were not hostile

and did not restrict interviewee’s movement). Smith testified that he may have raised

his voice slightly when Paine lied to the detectives and that their firearms were visible

throughout the encounter, but neither fact comes close to outweighing the numerous

circumstances that rendered this interaction objectively noncustodial. (Suppr. Hr’g Tr.

20:3–8.) In short, a reasonable person would not have felt unable to leave under these

circumstances.

                                             B

       This case is not “the outlier [the Supreme Court] contemplated in Beckwith”

when it recognized a confession could be involuntary in “special circumstances” absent

a custodial interrogation. See Ludwikowski, 944 F.3d at 135. The Government has met

its burden of proving Paine’s statements were voluntary.




                                              9
        Case 2:20-cr-00055-GJP Document 58 Filed 08/19/21 Page 10 of 10




       The interview took place in an unenclosed space, it was not prolonged or

intensive, the detectives did not use any physical threats and Paine was free to go back

inside immediately after the interview. See id. at 135–36 (questioning did not “bear the

hallmarks of coercion” where officers’ conduct was not physically threatening and door

to room was not locked). After Smith called Paine on his lie, Paine admitted that he

knew he had spoken to a purported 11-year-old girl and that he sent and requested

explicit photographs. Paine presented no evidence that he did not understand the

detectives’ questions, was under the influence of drugs or alcohol, or was unable to

understand the nature and consequences of the interview. Similarly, there is no

evidence the detectives obtained Paine’s confession using psychological coercion

sufficient to overbear his will.2

       An appropriate Order follows.



                                                      BY THE COURT:



                                                       /s/ Gerald J. Pappert
                                                      GERALD J. PAPPERT, J.




2       Because Smith and Oliverio did not coerce Paine’s statements or violate his Miranda rights,
Paine’s argument for suppressing physical evidence obtained pursuant to the search warrants fails.


                                                10
